


110 HRES 520 EH: Electing a Minority Member to a standing

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 520
		In the House of Representatives, U.
		  S.,
		
			June 27, 2007
		
		RESOLUTION
		Electing a Minority Member to a standing
		  committee of the House of Representatives.
	
	
		That the following named Member be,
			 and is hereby, elected to the following standing committee of the House of
			 Representatives:
			 Committee on Energy and
			 Commerce:Mr. Sullivan, to rank after Mrs.
			 Myrick.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
